DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        DEBORAH GEISMAR,
                            Appellant,

                                   v.

                       CITIBANK, N.A., et al.,
                            Appellees.

                             No. 4D21-1912

                          [January 6, 2022]

   Appeal of nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Joseph G. Marx, Judge; L.T. Case
No. 502019CA007523XXXMB.

  Margery E. Golant of Margery E. Golant, P.A., Boca Raton, for
appellant.

  Lauren G. Raines and Tara M. Petzoldt of Bradley Arant Boult
Cummings LLP, Tampa, for appellee Citibank, N.A.

PER CURIAM.

  Affirmed.

GERBER, FORST and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.